DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.   Election was made without traverse in the reply filed on December 1, 2022.  Claims 1-16 are examined herein.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pivot member for coupling first and second pivot portions in claims 11 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant has not specifically described a pivot member in the specification.  As best understood by Examiner, a pivot member would correspond to a pivot pin, as described by Applicant [0065].  See rejection under 35 USC 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 6, and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 6, 8, and 14-16 recite the term “about” and claim 2 recites the term “substantially,” each of which are relative terms, the precise scope of which is not described by the claims or disclosure.  
Claim 2 recites the term “vertical,” but no other reference to tool or component orientation has been recited.  The intended meaning of the term is not clear.  
Claims 11 and 14 recite “pivot member,” which has been interpreted under 35 USC 112(f), as described above, but Applicant has not specifically defined the pivot member.  As described, pivot member would appear correspond to a pivot pin, as described by Applicant [0065], which is how the term will be interpreted (or equivalents thereof) for purposes of this Office action.    
Claims 3, 9, 10, 12, 13, 15, and 16 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haeberli (US 871,585, hereinafter “Haeberli”), and in view of Konen (US 6,473,925, hereinafter “Konen”), both of record.    

Regarding claim 1, Haeberli teaches a hand tool comprising:
a lower jaw assembly including a lower handle portion (lower left handle portion, Figs 1-2, below), a lower jaw portion (upper right, Figs 1-2, below), a first pivot portion (at P), and a lower jaw tip (at upper end, Figs 1-2);
a upper jaw assembly including a upper handle portion (lower right handle portion, Figs 1-2, below), a upper jaw portion (upper left, Figs 1-2), a second pivot portion (at P), and an upper jaw tip (upper end); 
a pivot pin S coupling the first pivot portion and the second pivot portion for pivoting movement of the lower jaw assembly and the upper jaw assembly about a pivot axis between an open position and a closed position, and a longitudinal plane extending perpendicular to the pivot axis (Figs 1-3, and page 2, right col, lines 79-95, longitudinal plane defined at vertical centerline in Figs 3-4); 
the lower jaw portion comprising: 
a first side wall (Figs 1-4, and annotated Fig 4, below); 
a second side wall (Figs 1-4, and annotated Fig 4, below); and
a first angled wall extending between the first and second side walls (Figs 1-4, and annotated Fig 4, below). 

           
    PNG
    media_image1.png
    503
    501
    media_image1.png
    Greyscale

                  
    PNG
    media_image2.png
    250
    314
    media_image2.png
    Greyscale

However, Haeberli does not explicitly a first plurality of wire stripping recesses defined in the first angled wall and extending between the first and second side walls, the first plurality of wire stripping recesses forming a lower wire stripping portion.
Konen also teaches a hand tool comprising a pair of pivoting jaws with respective handle portions, each of the jaws having a cutting edge 60 for cutting wire (Figs 1-2, col 2, lines 50-65), similar to the cutting edge of Haeberli (G, page 2, left col, lines 20, 47-51), but Konen also provides wire-stripping recesses along a portion of the cutting edges, where the recesses extend from central cutting edges to corresponding side walls, the wire-stripping recesses cooperating to “penetrate and strip electrical insulating material from an electrical wire” (Ibid.).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the tool of Haeberli by incorporating the additional wire-stripping elements of Konen to provide additional functionality.  Incorporating the described wire-stripping recesses would provide a hand tool with greater utility, allowing a user to both cut and strip electrical wire, obviating a need to carry a separate wire-stripping tool.    

Regarding claim 2, Haeberli, as modified, teaches the limitations of claim 1, as described above, and further discloses 
the upper jaw portion comprising: 
a third side wall; 
a fourth side wall; 
a second angled wall extending between the third and fourth side walls; and 
a second plurality of wire stripping recesses defined in the second angled wall and extending between the third and fourth side walls, the second plurality of wire stripping recesses forming an upper wire stripping portion; wherein the third and fourth side walls are substantially planar and vertical (Figs 1-4, and annotated Fig 4, above, corresponding features defined in same manner as with the lower jaw portion, walls vertical when held in a vertical orientation).
Regarding claim 3, Haeberli, as modified, teaches the limitations of claim 2, as described above, and further discloses 
wherein the lower wire stripping portion and the upper wire stripping portion cooperate to define a first plurality of stripping apertures (lower two apertures, Figs 2-3, Neff), 
the first stripping apertures extending along the first angled wall (as modified and described above) and wherein the lower wire stripping portion and the upper wire stripping portion cooperate to define a second plurality of stripping apertures (upper two apertures, Figs 2-3, Neff), 
the second stripping apertures extending along the second angled wall (as modified and described above), 
wherein the position of the first and second angled walls makes visible an outer end of the first stripping apertures and an outer end of the second stripping apertures (Figs 2-3, Neff).

Regarding claim 4, Haeberli, as modified, teaches the limitations of claim 1, as described above, and further discloses 
a first gripping surface F positioned on the lower jaw tip and extending in a plane parallel to the pivot axis (Figs 1-3, above); and 
a second gripping surface F on the upper jaw tip and extending in the plane parallel to the pivot axis (Figs 1-3, above).

Regarding claim 5, Haeberli, as modified, teaches the limitations of claim 4, as described above, and further discloses wherein the first angled wall is arranged non-parallel to the first gripping surface and wherein the second angled wall is arranged non-parallel to the second gripping surface (Figs 1-4, above).

Regarding claim 11, Haeberli, as modified by Neff (as described in the above rejections of claims 1-5), discloses the recited wire stripper (Figs 1-4, above), including first and second jaw assemblies with corresponding stripping portions that define an elongated stripping aperture that is capable or operable to strip sheathing from a wire including more than one separate conductors in the sheathing, a pivot member (pin), first and second gripping surfaces (extending in and parallel to a gripping plane, respectively), first and second side and outer walls, first and second recesses, first and second cutting edges (first cutting edge shown in annotated Fig 4, above), first and second wall portions (first wall portion shown in annotated Fig 4, above), the first wire stripping portion being on one side of the longitudinal plane and the first wall portion being on an opposite side of the longitudinal plane (Figs 1-4, above), and the second wire stripping portion including a second cutting edge and a second recess defined in the second angled wall (Figs 1-4, above).  

Regarding claim 12, Haeberli, as modified, teaches the limitations of claim 11, as described above, and further discloses wherein the stripping aperture is a first stripping aperture operable to strip a first wire of a first size, and wherein the first wire stripping portion and the second wire stripping portion cooperate to define an elongated second stripping aperture operable to strip a second wire of a second size different than the first wire, the second wire including more than one separate conductors in sheathing (as described above, Figs 2-3, Neff, first aperture lowermost, second aperture uppermost).  

Regarding claim 13, Haeberli, as modified, teaches the limitations of claim 11, as described above, and further discloses wherein the stripping aperture is a first stripping aperture operable to strip a first wire of a first configuration, wherein the first wire stripping portion and the second wire stripping portion cooperate to define a second stripping aperture operable to strip a second wire of a second configuration different than the first wire, the second wire including one conductor in sheathing (as described above, Figs 2-3, Neff, first aperture lowermost, second aperture uppermost, including when the second wire defines one conductor in sheathing).  



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haeberli, in view of Konen, as applied to claim 1, and further in view of Peterson (US 4,709,601).    

Regarding claim 8, Haeberli, as modified, teaches the limitations of claim 1, as described above, and further discloses that the lower jaw portion and the upper jaw portion define a jaw width, but does not explicitly disclose wherein the jaw width is about .33 inches.  Peterson also teaches a pivoting hand tool having opposed pivoting jaws, and Peterson teaches a jaw width of 5/16 of an inch (5:43-45; equal to 0.313 inches, or about .33 inches).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the device of Haeberli, as modified, to comprise a jaw width of about .33 inches, as taught by Peterson, to provide effective grabbing or purchase on an object.  Additionally, Examiner finds Applicant has not assigned any criticality to the width of the jaw, describing only an example of one width in one embodiment, without explaining any criticality of the width.  Per MPEP 2144.05 II B, only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art to select jaw width based on the particular application of the tool and operational parameters, including a jaw width of about .33 inches.  



Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Haeberli, in view of Konen, as applied to claim 3, and further in view of Steele, et al. (US 8,667,874, hereinafter “Steele”), of record.

Regarding claims 9-10, Haeberli, as modified, teaches the limitations of claim 3, as described above, but does not explicitly teach an indicator of a wire to be stripped by the corresponding aperture, the indicator positioned on the first or second side walls (or on the third or fourth walls) proximate the outer end of the first and second stripping apertures (interpreting “indicator” as a visual or tactile indicator, as described by Applicant).  
Steele also teaches a hand tool for stripping wire and further teaches indicia proximate wire stripping recesses, specifically Steele teaches incorporating both American and International sizing information (col 4, para 1). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Haeberli, as modified, by incorporating the sizing indicia of Steele to allow a user to know the wire size for which each recess was intended, permitting a user to quickly and appropriately select the corresponding wire stripping groove, including configurations in which the indicator was positioned on the first, second, third, or fourth side walls.


Allowable Subject Matter
Claims 6, 7, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 6, 7, and 14-16, the closest art of record, Haeberli, in view of Konen, teaches the limitations of claims 1 and 11, as described above, but does not teach the particular spring constants or the ratio of stripping portion length to jaw length, as described in the Patent Board Decision filed January 28, 2021.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723